ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing en banc, the response thereto indicating that the United States agrees that en banc rehearing should be granted, and it appearing that the majority of the *801judges of this court has voted to grant the petition for rehearing en banc, it is
ORDERED that appellant’s petition for rehearing en banc is granted and that the opinion and judgment of April 8, 1986, 508 A.2d 75, are hereby vacated. It is
FURTHER ORDERED that counsel for the parties, on or before October 17, 1986, shall file supplemental memoranda on the question of whether Watson was denied due process through the performance of counsel on appeal. See Rose v. Clark, — U.S. -, 106 S.Ct. 3101, 92 L.Ed.2d 460 (1986), Smith v. Murray, — U.S. -, 106 S.Ct. 2661, 91 L.Ed.2d 434 (1986), Murray v. Carrier, — U.S. -, 106 S.Ct. 2639, 91 L.Ed.2d 397 (1986), and Kimmelman v. Morrison, — U.S. -, 106 S.Ct. 2574, 91 L.Ed.2d 305 (1986). The Clerk shall schedule these cases for argument before the court sitting en banc on the November calendar.. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before September 29, 1986.